Title: To James Madison from George William Erving, 6 October 1806
From: Erving, George William
To: Madison, James



Sir
Madrid Oct. 6th. 1806

With my letter of August 9th. I had the honor to transmit to you copies of my note to Mr. Cevallos of August 3d., & of his answer August 6th., respecting the late condemnation of the cargoes of three American Vessels at the port of Algesiras: And with my letter of September 13th. I inclosed copy of another note to Mr. Cevallos on the Same subject, dated Septr. 2d.  Since then I have received his Reply to this last dated September 15th., copy of which is herewith inclosed.  The Austrian chargé d’affaires has written to me respectg. the cargo of the "Three Sisters" of Norfolk David Driver Master, bound from Trieste to Liverpool, another of the Vessels which was brought into Algesiras during the Summer, as mentioned in my said letter of August 9th: Copies of his note, & of my reply are also herewith transmitted.  With respect to the other vessels mentioned in that letter I have received no application from any quarter.
I take this occasion of submitting to you also, my correspondence with Mr. Cevallos upon the Subject of Consular commissions, consisting of four notes; viz mine of August 19th., to Mr Cevallos his answer of Septr. 17th., Mine of Septr. 23d., & his reply of Septr. 25th.  It Seems that a misunderstanding has always existed here as to the extent of consular jurisdictions, grounded upon the form in which our commissions are worded, which is considered to be inconvenient as regards the connection of the consuls with the departmental administrations of Spain: The point however having been always contested by our ministers, in Some cases, (where probably there was the least inconvenience) this government has acquiesced, and extended its exequatur’s in the form of the commissions, but the Royal junta of commerce, to which body the previous Enquiries are referred, has never failed to renew the difficulty.  Similar objections (as observed by Mr. Humphries in one of his first notes upon the subject) are not made in any other country; but perhaps you may think it a consideration also worthy of attention, that the nature of the provincial governments here is altogether different from those of the countries to which he refers: there exists here also another singularity of considerable importance, which is, that the consular agent, appointed by commission from a consul or Vice consul of the United States, receives his exequatur from the government, in the Same manner as the consul or Vice consul; and is in fact vested with all the authorities & priviledges of those officers; which in Spain are very important: He even does business ministerially with the intendant or military commandant of the place where he resides; and at times, & in certain cases, consular agents, as well as the consuls, have been admitted to a correspondence with Some departments of the government.  For these reasons I have judged that it was better not to renew the argument at this time; besides also that such a course woud probably be fruitless; but rather to leave the subject as it is, till the President shall be pleased to consider, & give such directions in respect to it, as he may deem suitable.
I have been applied to by Some of the consuls for a settlement of their accounts, but not knowing what expenditures or charges have been usually admitted here, have declined for the present, & wait your instructions upon the Subject.
In my letter from St. Ildenfonso of August 27th. I mentioned the arrival of the English fleet at Lisbon: The Same uncertainty as to the real object of Lord St. Vincents still remains, neither is the impression which this proceeding was calculated to make upon the Spanish government at all diminished; but the mystery preserved, & the unsatisfactory, & tardy explanations which have been given, have rather tended to confirm it in the beleif, that whatever the object, the Portuguese & British Cabinets are acting in concert.  Tho’ Lord St. Vincents has some time Since professed an intention of departing, he has not yet gone; nor can there be any reason, independent of such profession, to expect that he will go, till the result of Lord Lauderdale’s negotiation at Paris is known.  Thus a war between this country & Portugal is Supposed to be decided on; but tho certainly considerable preparations are making, military councils are held, & generals have been appointed; & tho’ there can be no doubt but that it is the present intention of this government to form a respectable army, & that it may by great Exertions even Soon put on foot 60,000 men; yet it is not beleived that it has any Sincere disposition to attack Portugal; and there are those who conceive that the true object of its preparations, is to acquire by these means a certain consideration & influence in the scale of powers, in Such a state of things, as it beleives may be produced by the new war, which present appearances Seem to threaten.  However this may be, I am assured from the very best authority, that this government has not been at all excited to its present Exertions by France.  Indeed it must be supposed that it has not from this circumstance; that at the very moment, France has drawn from her money, at all times necessary to Such exertions, and which Spain is now most particularly in want of.  It is with the greatest difficulty that she has been able to raise, & transmit lately about from 6 to 8 millions of livres, being a third of the sum due to, & demanded by France: thus it is generally understood; tho’ it is certainly not improbable that the finances of Spain, are in truth rather better circumstanced, than it is desirable that they shoud seem to be at this time.  But still further as regards the affairs of Portugal; this government had not received by the last special courier from Paris (who arrived Some days since) even any opinion from the Emperor; and what is also very mysterious, by the last accts. from Lisbon, the french chargé d’affaires there, had not received even an acknowledgement of the communications which he has been repeatedly dispatching to his government.
It was reported here that the Emperor had left Paris on the 22d. Ulto., but as it Seems that he yet delays, the probability may be that he has given up his plan of attacking Prussia; doubtless finding it more prudent to Secure the neutrality of that power, & of the north of Germany, since a war with Russia has become inevitable.  But if this be So, yet there is a possibility of war between Prussia & France; for tho’ the policy of the King of Prussia towards France is undoubtedly pacifick, yet he may have been driven by the menacing attitude of the Emperor, to form an alliance with Russia, & be now thus compelled, contrary to his first intention, & true interest to make offensive war.  It is said that such an alliance has been actually formed, but I cannot find any Sufficient authority for that beleif.
The french opinions here are very favorable to the expectation of peace between England & France; but considering that it is peculiarly proper to hold this language at present, perhaps very little dependance shoud be placed on it.
The actual state of Italy requires much of the attention, & aid of the Emperor; it Seems that the malcontents, aided by the English, have gone far in restoring the country to its former state: By Some accounts, (these will doubtless reach you & therefore only I mention them) Joseph has been obliged to fly from Naples, & is now at Rome; there are others which go so far as to State that Ferdinand has returned from Sicily, & taken possession of Naples: if the first Report is true, the other certainly is highly probable, but from all that I can learn, neither one or the other are entitled to credit.
The loss of Buenos Ayres, is very sensibly felt by people in general here; as well on acct of the disgrace, or proof of disaffection, which its capture by So inferior, & inconsiderable force furnishes, as for its own intrinsic importance; and also on account of the reasonable anticipation hence arising of Similar disasters in that quarter: How it has been received by the government it is difficult to Say; probably, and indeed apparently, in the confidence that this, as well as its other misfortunes, will be compensated on the restoration of general tranquillity.  I have the honor to be Sir with the most perfect Respect and consideration your very obt. St.

George W Erving


PS.  Oct 7th.  It is now ascertained that the Emperor left Paris on the 25th. (as was given out & notified to the foreign ministers,) to make a Journey.
Lord St. Vincents it Seems actually left Lisbon on the 28. Ulto., in consequence of an arrangement made between the French & Portuguese governments at Paris; but it is very much apprehended that he has proceeded to South America, for the purpose of reinforcing Sir Home Popham.
This has not hitherto produced any relaxation in their military preparations here: partly to account for this however, it is Said that the French Emperor has demanded a contingent of Spanish troops pursuant to the Treaty Say 25,000.


GWE


Lord St. Vincents left a frigate at Lisbon to carry away Lord Rosslyn, who declared that his mission was finished.
As to the armament here I find that they intend to add a certain portion of the militia & hope by these means to make a force altogether of 120,000 Men.


GWE


9th.  The fact above stated respecting the debt from this Country to France Seemed to deserve more particular Enquiry: I now learn that the 24 millions of livres is that part of the whole debt which is payable in Europe; but there are 48 million more to be paid in Mexico: That this is the result of a liquidation of the various accounts subsisting between them, which has been lately effected at Paris by Mr. Isquerdo, the Agent authorized for that purpose on the part of this government: This I have from a respectable gentleman in office here: He is not able to explain however by what means the amount to be paid has been settled at so high a sum; nor to state the Sums which were actually paid and expended by this Country, pursuant to the subsidiary convention of 1804; out of which the accounts now adjusted have arisen.  I do not know the date of that convention, but it must have been in July or Augt  Supposing however that the convention was in force 8 months before the declaration of War against Spain by G. Britain, Even then the whole of the subsidy (which was 24 millions of reals per month; stated short by Mr. Frere to his government at £250,000 Stg per Month) woud make only 9,600,000 Dollars from the 8 Months: Of the monthly Subsidy it was agreed that 18 millions shoud be paid in Cash & 6 millions shoud Remain in Bank here to furnish supplies &c to the French fleets.  Even if no part of the 18 million instalments were paid, yet it is notorious that very considerable supplies were made, out of the 6 millions reserved per month; & thus it appears, that in the Settlement of accounts, Spain has been brought in debt at least a million sterling more than there are any visible means of accounting for.


GWE

